Citation Nr: 0304003	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  98-08 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1970.  He died in September 1982.  The appellant is 
the veteran's widow.

This matter comes before the Board on appeal of a November 
1997 rating decision, which determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim.  The appellant perfected an appeal with respect 
to this rating determination.  The Board, in a September 1999 
decision, denied the appellant's appeal based upon a finding 
that new and material evidence had not been presented.  

The appellant thereafter appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  By an 
Order, dated in June 2001, the Court vacated the September 
1999 decision by the Board, and remanded the matter for 
readjudication pursuant to the Veterans Claims Assistance Act 
of 2000, 66 Fed. Reg. 45,620 (Aug. 29, 2001).  


FINDINGS OF FACT

1.  VA has notified the appellant of the evidence necessary 
to substantiate her claim; and, all available, relevant 
evidence necessary for an equitable disposition of the 
appellant's appeal has been obtained.

2.  In December 1996 the Board denied service connection for 
the cause of the veteran's death as a result of Agent Orange 
exposure.  

3.  The evidence submitted since the December 1996 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the appellant's claim.

4.  The death certificate indicates the veteran died in 
September 1982 with the immediate cause of death listed as 
cardiogenic shock due to or as a consequence of myocardial 
infarction due to or as a consequence of coronary artery 
disease.

5.  Service connection was not in effect for any disability 
at the time of the veteran's death.

6.  Coronary artery disease is of service origin.

7.  Coronary artery disease is causally related to myocardial 
infarction.

8.  Service-connected cardiovascular disease caused the 
veteran's death. 


CONCLUSIONS OF LAW

1.  The December 1996 Board decisions which denied 
entitlement to service connection for the cause of the 
veteran's death due to Agent Orange exposure is final.  
38 U.S.C.A. § 7104 (West 2002).

2.  The additional evidence received since the December 1996 
Board decision is new and material and the appellant's claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2002).

3.  Coronary artery disease was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2002).

4.  The service-connected coronary artery disease caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

By virtue of the rating decision, Statement of the Case, the 
appellant and her representative were given notice of the 
information and medical evidence necessary to substantiate 
her claim.  Also, the Board informed the appellant in August 
2002 of the VA's responsibilities under the VCAA.  The record 
reflects that the RO has made reasonable efforts to obtain 
relevant records adequately identified by the appellant in 
support of her claim and a VA opinion has been obtained.  
Accordingly, the Board finds that the requirements of the 
VCAA have been met.

A service-connected disability is one due to disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131. 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause, it must be shown that it contributed 
substantially or materially to the cause of death, that is 
combined to cause death, or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The official death certificate reflects that the veteran died 
September 1982 and lists the immediate cause of death as 
cardiogenic shock due to or as a consequence of myocardial 
infarction due to or as a consequence of coronary artery 
disease.  An autopsy confirmed the cause of death.  At the 
time of the veteran's death, service connection had not been 
established for any disability.

The evidence of record is briefly summarized.  Service 
medical records are negative for any complaints, treatment, 
or diagnosis of cardiovascular pathology.  These records do 
show that the veteran was seen in October 1970 for complaints 
of progressive pressure and pain under the ribs, with nausea.  
He reported that this symptomatology was not related to 
meals.  Physical examination showed the abdomen to be benign.  
It was the examiner's impression that consideration should be 
given to excessive gas and ulcer.  The retirement examination 
conducted in July 1970 was negative for any findings 
regarding the cardiovascular system. Electrocardiogram 
conducted in conjunction with this examination revealed no 
abnormalities.

November 1975 private electrocardiographic findings were 
interpreted as showing an anterior wall myocardial 
infarction.  A private medical statement, dated in January 
1982, notes the veteran's history to be significant for 
coronary artery disease with myocardial infarction in 1975.  
The veteran was privately hospitalized in September 1982.  At 
the time of his admission, the veteran was evaluated with a 
history of myocardial infarction of questionable location.  A 
myocardial scan performed in September 1982 showed definite 
myocardial uptake in the are of the apex of the heart, which 
was noted to be non-specific but consistent with ventricular 
aneurysm, mild carditis, some endocardial myocardial 
infarction, and transmural myocardial infarction.  The 
diagnostic impression was of positive postero-inferior 
myocardial infarction and status post myocardial infarction 
in 1975.  He was discharged in September 24, 1982.

The veteran was seen at an emergency room of a private 
facility two days later, on September [redacted], 1982, with 
complaints of severe chest pain at rest, not relieved with 
Nitroglycerin.  An assessment of acute anteroseptal 
myocardial infarction was made following examination.  The 
veteran was admitted to the coronary care unit.  During the 
course of this admission, the veteran's condition 
deteriorated and he later died.  The final diagnoses were 
acute anteroseptal myocardial infarction with 
cardiorespiratory collapse, status post inferolateral and 
posterior myocardial infarctions.

An autopsy report dated in September 1982 indicated the 
immediate cause of death was determined to be cardiac 
insufficiency - cardiorespiratory circulatory collapse - pump 
failure.  The underlying cause of death was severe 
atherosclerosis of the major coronary arteries - near total 
occlusion - remote right coronary artery - recent thrombosis, 
left anterior descending and cardiomegaly exhibiting diffuse 
mottling of all aspects of the left ventricle and two-thirds 
of the septum; and old infarction, posterior left ventricle. 

A November 1982 statement from a military physician is to the 
effect that the veteran may have sustained a heart attack 
sometime between 1970 and 1982.  The blood vessels leading to 
the left side of his heart were only 1/10 of the size they 
should have been.  

In May 1983, the veteran's medical records were reviewed by a 
military physician.  It was noted that the veteran had 
presented during service, in October 1970, with complaints of 
chest pain and pressure unrelated to food ingestion.  The 
physician indicated that there was no evidence in the record 
to suggest that further diagnostic evaluation was undertaken 
relative to the appellant's complaints.  In this regard, the 
physician noted that pain from cardiac origin is part of a 
differential diagnosis and therefore could not ruled out 
diagnostically as the cause of the veteran's reported pain in 
October 1970.

In an August 1983 statement, another military physician 
stated the veteran's presenting complaints of pain in October 
1970 were of cardiac origin.  He indicated that all organs 
within the abdominal cavity which could be productive of 
symptoms related to those of which the veteran complained had 
been evaluated and found to be diagnostically normal on 
examination.  Further, he noted that autopsy findings 
confirmed the absence of pathology below the diaphragm.

During a November 1983 hearing at the RO, the appellant 
presented testimonial evidence in support of her claim. 

In August 1984, the Board denied entitlement to service 
connection for cause of the veteran's death.  At that time, 
the Board determined that heart disease was not shown to be 
present during service, and cardiovascular disability was not 
manifested within one year of the veteran's release from 
active service.  The Board determined that a service-
connected disability was not involved in the veteran's death.  
The August 1984 decision is final.  38 U.S.C.A. § 7104. 

Subsequently received was a May 1985 private medical 
statement.  In that report, the physician commented on the 
onset of the veteran's cardiovascular pathology.  He 
indicated that clinical findings noted in the veteran's 
medical history, to include his in service complaints of 
progressive pain and pressure under the ribs, were strongly 
suggestive of the presence of unstable angina pectoris or 
crescendo angina.  He opined that the recorded clinical 
findings when considered in light of the history of 
complaints reported by the appellant would suggest that the 
veteran's cardiovascular pathology began as early as 1969 or 
earlier. 

In a private medical statement, received in July 1985, the 
physician made a historical review of electrocardiographic 
findings.  It was her assessment that clinical findings 
documented on tracing in 1975 showed the development of 
marked symmetrical T wave inversion across the precordial 
consistent with a finding of subendocardial infarction since 
1971.  She noted that by 1982, the veteran had extensive 
myocardial ischemia of subendocardial infarction. 

In March 1987, the Board denied entitlement to service 
connection for cause of the veteran's death.  At that time, 
the Board determined that a new factual basis has not been 
submitted to establish that heart disease was incurred in or 
aggravated by active service.  The March 1987 decision is 
final.  38 U.S.C.A. § 7104. 

Subsequently received was an undated medical summary of the 
veteran's medical history apparently prepared by a private 
physician, which included a chronological review of in 
service and post service treatment the veteran received.  
Also received were duplicate copies of evidence previously 
considered in this matter.

In December 1996, the Board denied entitlement to service 
connection for cause of the veteran's death.  At that time, 
the Board determined that the cause of the veteran's death 
was not related to Agent Orange exposure.  The December 1996 
decision is final.  38 U.S.C.A. § 7104.  However, the 
appellant may reopen her claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See also, Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir. 1998).  In deciding the issue of whether newly 
received evidence is "new and material," the credibility of 
the evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

The evidence received since the December 1996 Board decision 
includes a private medical opinion dated in April 2002.  In 
that statement, the physician indicated that he had reviewed 
the veteran's claims file.  The physician opined, based upon 
his review of the record, that the veteran's coronary artery 
disease began during his period of active duty, based upon 
consideration of the veteran's medical history and the 
proximity of his death to his separation from service.  
Further, the physician concluded that it is as likely as not 
that the process of coronary atheroscloerosis (heart disease) 
which culminated in the fatal heart attack from which the 
veteran died, had its onset during active duty.

In September 2002, the veteran's claims file was reviewed by 
a VA physician.  The physician indicated that the record 
revealed the veteran had a strong family history for coronary 
artery disease, in addition to the risk factor of the 
veteran's history of cigarette smoking.  It was noted that 
the veteran suffered his first myocardial infarction in 1975, 
and a fatal heart attack in 1982.  The physician also 
referenced the veteran's treatment in service for nonspecific 
chest pain.  It was the physician's opinion that the 
veteran's coronary artery disease (atherosclerosis) was as 
likely as not present during service.  The physician further 
noted that the veteran had increased risk for early cardiac 
event due to his familial history of early coronary artery 
disease and the exacerbating risk factor of cigarette 
smoking.

To summarize, the evidence received since the December 1996 
Board decision includes a VA medical opinion which relates 
the cause of the veteran's death to disease having its onset 
during his period of active duty.  The Board therefore finds 
that this evidence is new and material, and the claim is 
reopened.

Once a claim is reopened, the Board's final decision must be 
based on a de novo review of the record.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).  

In this regard, the record reflects that the appellant was 
diagnosed with myocardial infarction following his retirement 
from active duty.  Medical opinions proffered by private and 
VA physicians, most recently in April and September 2002 
indicate that the veteran's coronary artery disease 
originated during active duty.  Accordingly service 
connection for the coronary artery disease is warranted.  
Additionally, the death certificate shows that the veteran 
dies from cardiogenic shock due to or as a consequence of 
myocardial infarction due to or as a consequence of coronary 
artery disease.  Thus, the Board concludes that the service-
connected cardiovascular disease caused or contributed 
substantially to the veteran's death.  Accordingly, service 
connection for the cause of the veteran's death is warranted. 


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

